Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclosure 
The Terminal Disclaimer filed on June 3rd, 2021 has been considered, acknowledged and accepted. 


Allowable Subject Matter
Claims 1-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate nor render obvious following features present in the independent claims 1, 16 and 32.  
With respect to claim 1, the prior art of record does not anticipate nor render obvious a method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs) and a photodetector, comprising periodically turning the plurality of emission LEDs off for short durations of time to produce periodic intervals; measuring a forward voltage presently developed across each emission LED, one LED at a time, during a first portion of the periodic intervals; and determining, for each emission LED, an expected wavelength value and an expected intensity value corresponding to the forward voltage measured across the emission LED and the drive current currently applied to the emission LED by applying one or more 
With respect to claims 2-15, those claims allowed by the virtue of their dependency on claim 1. 
With respect to claim 16, the prior art of record does not anticipate nor render obvious an LED driver and receiver circuit configured for applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination, periodically turning the plurality of emission LEDs off for short durations of time to produce periodic intervals, and applying a non-operative drive current to each emission LED, one LED at a time, during the a first portion of the periodic intervals to measure a forward voltage presently developed across each emission LED; and a control circuit configured for determining, for each emission LED, an expected wavelength value and an expected intensity value corresponding to the forward voltage presently measured across the emission LED and the drive current currently applied to the emission LED by applying one or more interpolation techniques to the table of stored calibration values. 
With respect to claims 17-31, those claims allowed by the virtue of their dependency on claim 16.
With respect to claim 32, the prior art of record does not anticipate nor render obvious a method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs) and a photodetector, wherein the method comprises turning the plurality of emission LEDs off for durations of time to produce periodic intervals; based on measurements taken for each emission LED, one LED at a 
With respect to claim 33, this claim is allowed by the virtue of its dependency on claim 32. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee: 
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992